In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐3756 
OWNER‐OPERATOR  INDEPENDENT  DRIVERS  ASSOCIATION,  INC., 
MARK ELROD, and RICHARD PINGEL, 
                                             Petitioners, 

                                  v. 

UNITED STATES DEPARTMENT OF TRANSPORTATION, et al., 
                                           Respondents. 
                     ____________________ 
            On Petition for Review of the Final Rule of the  
            Federal Motor Carrier Safety Administration. 
                          FMCSA‐2010‐0167. 
                     ____________________ 

  ARGUED SEPTEMBER 13, 2016 — DECIDED OCTOBER 31, 2016 
                ____________________ 

   Before BAUER, KANNE, and HAMILTON, Circuit Judges. 
    HAMILTON, Circuit Judge. Since 1935, federal law has regu‐
lated the hours of service of truck drivers operating in inter‐
state  commerce.  The  regulations  are  intended  to  reduce  fa‐
tigue‐related accidents, and they require drivers to keep pa‐
per  records  showing  their  driving  time  and  other  on‐duty 
time. Compliance has long been an issue, though, because it 
2                                                        No. 15‐3756 

is easy to insert an error in paper records, whether intention‐
ally or not. 
    In 2012, Congress directed the Department of Transporta‐
tion to issue regulations to require most interstate commercial 
motor  vehicles  to  install  electronic  logging  devices  (ELDs). 
ELDs are linked to vehicle engines and automatically record 
data relevant to the hours of service regulations: whether the 
engine is running, the time, and the vehicle’s approximate lo‐
cation. The devices are intended to improve drivers’ compli‐
ance  with  the  regulations,  to  decrease  paperwork,  and  ulti‐
mately  to  reduce  the  number  of  fatigue‐related  accidents. 
Congress instructed the Department in promulgating the rule 
to consider other factors as well, such as driver privacy and 
preventing  forms  of  harassment  enabled  by  the  ELDs.  49 
U.S.C. § 31137. The Federal Motor Carrier Safety Administra‐
tion,  which  is  part  of  the  Department  of  Transportation, 
promulgated the final rule requiring ELDs in 2015. Electronic 
Logging  Devices  and  Hours  of  Service  Supporting  Docu‐
ments, 80 Fed. Reg. 78,292 (Dec. 16, 2015) (“Final ELD Rule”), 
codified in 49 C.F.R. Pts. 385, 386, 390, and 395. 
    Petitioners  Mark  Elrod,  Richard  Pingel,  and  the  Owner‐
Operator Independent Drivers Association (OOIDA) brought 
this action for judicial review of the final rule. Elrod and Pin‐
gel are professional truck drivers, and OOIDA is a trade or‐
ganization. They argue that the agency’s final rule should be 
vacated for five reasons. We uphold the final rule and deny 
their petition. 
    Petitioners claim first that the final rule is contrary to law 
because it permits ELDs that are not entirely automatic. We 
disagree.  Petitioners’  reading  of  the  statute  seeks  to  pit  one 
statutory requirement against another rather than allow the 
No. 15‐3756                                                        3

agency to balance competing policy goals endorsed by Con‐
gress. Second, petitioners argue that the agency used too nar‐
row a definition of “harassment” that will not sufficiently pro‐
tect drivers. This claim also fails. When defining harassment, 
the  agency  sought  input  from  drivers,  motor  carriers,  and 
trade organizations; it considered administrative factors; and 
it  ultimately  provided  a  reasonable  definition  of  the  term. 
Third, petitioners argue that the agency’s cost‐benefit analysis 
was inadequate and fails to justify implementation of the ELD 
rule. However, the agency did not need to conduct a cost‐ben‐
efit analysis for this rule, which was mandated by Congress. 
Even  if  such  analysis  were  required,  the  studies  were  ade‐
quate. Fourth, petitioners argue that the agency did not suffi‐
ciently  consider  confidentiality  protections  for  drivers.  The 
agency,  however,  adopted  a  reasonable  approach  to  protect 
drivers in this regard. 
    Fifth, petitioners argue that the ELD mandate imposes, in 
effect,  an  unconstitutional  search  and/or  seizure  on  truck 
drivers. We find no Fourth Amendment violation. Whether or 
not the rule itself imposes a search or a seizure, inspection of 
data recorded on an ELD would fall within the “pervasively 
regulated  industry”  exception  to  the  warrant  requirement. 
The agency’s administrative inspection scheme for such infor‐
mation is reasonable. 
I. Factual and Regulatory Background 
   The  agency’s  road  to  the  2015  final  rule  was  long  and 
rocky. That history is relevant to several of petitioners’ argu‐
ments, particularly the claims that ELDs must be entirely au‐
tomatic,  that  ELD  benefits  do  not  outweigh  their  costs,  and 
that the ELD mandate violates the Fourth Amendment. 
4                                                        No. 15‐3756 

     A. Federal Regulation of Commercial Motor Vehicles 
    In the early twentieth century, commercial motor vehicles 
were  largely  regulated  by  individual  states.  See  John  J. 
George,  Federal  Motor  Carrier  Act  of  1935,  21  Cornell  L.  Rev. 
249,  249‐51  (1936).  This  decentralized  system  ran  into 
dormant commerce clause problems. In a series of cases, the 
Supreme Court struck down state regulations of commercial 
motor vehicles that interfered with interstate commerce. See, 
e.g.,  Buck  v.  Kuykendall,  267  U.S.  307  (1925)  (striking  down 
state’s attempt to require certificate of “public convenience” 
to compete in commercial interstate transportation); George W. 
Bush & Sons Co. v. Maloy, 267 U.S. 317 (1925) (same); Interstate 
Transit, Inc. v. Lindsey, 283 U.S. 183 (1931) (striking down state 
tax on privilege of providing interstate bus transportation). In 
1935, Congress responded by passing the Federal Motor Car‐
rier Act of 1935, Pub. L. No. 255, § 201, 49 Stat. 543.  
    The  Act  delegated  authority  to  the  Interstate  Commerce 
Commission  to  regulate  many  elements  of  interstate  freight 
and  passenger  motor  vehicle  traffic.  Most  relevant  for  this 
case, the Act directed the Commission to regulate the maxi‐
mum hours of service for commercial drivers. Id., § 204(a)(1). 
Regulating  hours  of  service  was  intended  to  promote  high‐
way safety by reducing accidents related to driver fatigue. 79 
Cong. Rec. 12209‐37 (1935). This remains the goal of the hours 
of service regulations today. Final ELD Rule, 80 Fed. Reg. at 
78,303. Jurisdiction over the regulations moved to the Federal 
Highway Administration in 1995 and then to the new Federal 
Motor  Carrier  Safety  Administration  in  2000. See  Interstate 
Commerce  Commission  Termination  Act, Pub.  L.  104‐88, 
109 Stat. 803 (1995); Owner‐Operator Independent Drivers Ass’n 
No. 15‐3756                                                          5

v. Federal Motor Carrier Safety Admin., 494 F.3d 188, 193 (D.C. 
Cir. 2007) (discussing regulatory history).  
    The regulations require drivers to document four possible 
statuses: (1) driving; (2) on duty, not driving; (3) in the sleeper 
berth; and (4) off duty. 49 C.F.R. § 395.8(b). They set out max‐
imum  times  for  driving  and  require  a  minimum  number  of 
hours  off  duty  each  day.  They  also  establish  the  maximum 
permissible on‐duty time for each week. 
    Driver status has been traditionally documented through 
paper logs called the “Record of Duty Status.” Drivers are re‐
quired to keep copies of these records for seven days before 
submitting them to their motor carrier. 49 C.F.R. § 395.8(k)(2). 
The  carrier  must  retain  copies  for  six  months.  § 395.22(i)(1). 
Both  drivers  and  carriers must provide these records  to  au‐
thorized safety officials during roadside inspections or audits. 
If a driver violates the hours of service or fails to maintain her 
records accurately, she may be placed out of service. § 395.13. 
    These paper records have been ongoing sources of concern 
because they are easy to falsify. For example, a driver could 
exceed the cap on continuous driving (11 hours), but fail to 
record the excess hours. § 395.3(a)(3)(i). There is evidence that 
falsification of paper records occurs on a regular basis. 65 Fed. 
Reg. 25,540, 25,558 (May 2, 2000) (agency noting that hours of 
service violations are widespread). The paper records are also 
vulnerable  to  human  error.  Final  ELD  Rule,  80  Fed.  Reg.  at 
78,303. These concerns were part of the impetus to update the 
hours of service regulations. 
    
    
    
6                                                      No. 15‐3756 

     B. Efforts to Update the Hours of Service Regulations  
    In 1995, Congress directed the agency to revise the hours 
of service regulations for commercial motor vehicles. Pub. L. 
104‐88  § 408,  set  out  as  note  under  49  U.S.C.  § 31136  (1996 
Supp.). The Agency then tried to modernize the regulations. 
The  agency’s  proposed  new  rules  have  been  struck  down 
three times, twice by the Court of Appeals for the District of 
Columbia Circuit and once by this court.  
    In 2003 the agency issued a new final rule that overhauled 
the hours of service rules. 68 Fed. Reg. 22,456 (Apr. 28, 2003). 
The rule altered various requirements, including the length of 
the  daily  driving  limit,  the  daily  off‐duty  requirement,  and 
the  weekly  on‐duty  maximum.  See  id.  at  22,457,  22,501–02. 
The D.C. Circuit vacated the rule because the “agency failed 
to consider the impact of the rules on the health of drivers, a 
factor  the  agency  must  consider  under  its  organic  statute.” 
Public Citizen  v. Federal  Motor Carrier Safety Admin.,  374 F.3d 
1209, 1216 (D.C. Cir. 2004).  
    The agency then issued a revised final rule in 2005. 70 Fed. 
Reg. 49,978 (Aug. 25, 2005). The D.C. Circuit again held that 
the agency erred. Owner‐Operator Independent Drivers Ass’n v. 
Federal  Motor  Carrier  Safety  Admin.,  494  F.3d  188  (D.C.  Cir. 
2007). This time, the agency violated the Administrative Pro‐
cedure Act by failing to provide sufficient opportunity for in‐
terested parties to comment on the method that justified the 
change in the hours of service rules. The agency also failed to 
explain sufficiently certain elements of that method. Id. at 193.  
   Within the agency’s broader efforts to update the hours of 
service rule was a narrower issue of electronic monitoring. Be‐
No. 15‐3756                                                               7

fore  promulgating  the  2003  rule,  the  agency  considered  re‐
quiring electronic on‐board recorders (EOBRs), which are the 
technical  and  regulatory  predecessors  of  ELDs.  See  65  Fed. 
Reg. 25,540, 25,598 (May 2, 2000). The agency considered re‐
quiring EOBRs in response to Congress’s 1995 directive to is‐
sue an advance notice of proposed rulemaking “dealing with 
a  variety  of  fatigue‐related  issues  pertaining  to  commercial 
motor  vehicle  safety  …  including  …  automated  and  tam‐
perproof recording devices.” Pub. L. 104‐88 § 408, set out as 
note under 49 U.S.C. § 31136 (1996 Supp.).1 
    While the proposed rule would have required EOBRs, the 
agency decided not to require them at that time. 68 Fed. Reg. 
22,456,  22,488  (Apr.  28,  2003).  The  D.C.  Circuit  vacated  the 
2003 rule on other grounds but also admonished the agency 
for failing to respond adequately to the statutory directive to 
“deal[]  with  …  automated  and  tamperproof  recording  de‐
vices,”  noting  that  the  agency’s  decision  on  that  point  was 
“probably flawed.” Public Citizen, 374 F.3d at 1220‐22.  
    In  response,  the  agency  further  investigated  EOBRs.  In 
2004, the agency issued an optional advanced notice of pro‐
posed rulemaking, which indicated that it was still consider‐
ing EOBR implementation. 69 Fed. Reg. 53,386 (Sept. 1, 2004). 
Then, in 2007 the agency issued a formal notice of proposed 
rulemaking  that  considered  three  issues:  (1)  EOBR  perfor‐
mance standards; (2) mandatory use of EOBRs for motor car‐
riers that regularly violated hours of service rules; and (3) in‐
centives  to  promote  voluntary  use  of  EOBRs.  72  Fed.  Reg. 

                                                 
1 This statute was first directed to the Federal Highway Administration in 

1995, but that agency never took any action. The responsibility then fell to 
the Federal Motor Carrier Safety Administration. 
8                                                          No. 15‐3756 

2,340,  2,343  (Jan.  18,  2007).  The  final  rule  issued  in  2010  re‐
quired,  among  other  things,  that  motor  carriers  “that  have 
demonstrated serious noncompliance with the HOS [hours of 
service]  rules  will  be  subject  to  mandatory  installation  of 
EOBRs.” 75 Fed. Reg. 17,208, 17,208 (Apr. 5, 2010). This rule 
led to the agency’s third rebuke by the courts.  
    In 2011, this court vacated the final rule regarding EOBRs. 
Owner‐Operator Independent Drivers Ass’n v. Federal Motor Car‐
rier Safety Admin., 656 F.3d 580 (7th Cir. 2011) (“OOIDA I”). As 
in the D.C. Circuit’s 2003 decision, we found that the agency 
had failed to consider a statutory requirement: to ensure that 
electronic monitoring would not be used to harass drivers. 49 
U.S.C. § 31137(a) (2011). Instead of building in safeguards to 
prevent EOBRs from being used to harass drivers, the agency 
had provided “a single conclusory sentence in the final rule‐
making to the effect that the Agency ‘has taken the[] statutory 
requirement[]  into  account  throughout  the  final  rule.’” 
OOIDA I, 656 F.3d at 588. This shortcoming rendered the final 
rule arbitrary and capricious. See 5 U.S.C. § 706. 
     C. The Current Challenge to ELDs 
    In 2012, Congress stepped in again and passed the Com‐
mercial Motor Vehicle Safety Enhancement Act of 2012. This 
time  Congress  was  more  direct.  It  ordered  the  Secretary  of 
Transportation to issue regulations requiring most commer‐
cial vehicles to “be equipped with an electronic logging de‐
vice to improve compliance by an operator of a vehicle with 
hours of service regulations.” 49 U.S.C. § 31137(a)(1). The Act 
specified several factors for the Secretary to consider in imple‐
menting the ELD mandate, including the potential for harass‐
ment, § 31137(a)(2); the potential to reduce paper documents, 
No. 15‐3756                                                        9

§ 31137(d)(1); driver privacy, § 31137(d)(2); and the confiden‐
tiality of personal data, § 31137(e). 
     To comply with this statutory mandate, the agency issued 
its final rule in 2015. Final ELD Rule, 80 Fed. Reg. 78,292 (Dec. 
16, 2015). The rule (1) mandates ELDs for all vehicles that are 
currently  required  to  maintain  hours  of  service  records;  (2) 
provides technical specifications for ELDs; (3) clarifies the ex‐
tent  to  which  supporting  paperwork  is  required;  and  (4) 
adopts provisions to ensure that ELDs are not used to harass 
drivers. Id. at 78,293. The compliance date for the ELD man‐
date is set for December 18, 2017, id. at 78,292, and it will affect 
an estimated 3.5 million drivers. 
    The rule prescribes requirements for ELDs. They must au‐
tomatically link to vehicle engines when the engines turn on, 
and they must record the date, time, location, engine hours, 
vehicle miles, driver identification, vehicle identification, and 
motor carrier identification. 49 C.F.R. § 395.26. The collection 
of this data is intentionally limited in scope. Instead of contin‐
uously tracking this information, ELDs record only at speci‐
fied times, such as when the vehicle is turned on, when the 
duty status changes, and once per hour while driving. Id. In 
addition,  ELDs  do  not  pinpoint  a  vehicle’s  exact  location. 
They  provide  location  only  within  a  one‐mile  radius.  Final 
ELD Rule, 80 Fed. Reg. at 78,296. As with the paper records, 
authorized  safety  officials  may  review  ELD  data  without  a 
warrant at roadside inspections and during audits of motor 
carriers. 49 C.F.R. § 395.24(d); § 395.22(j). 
                               
10                                                     No. 15‐3756 

II. Analysis 
    We  now  turn  to  petitioners’  five  arguments  for  vacating 
the  2015  final  rule:  (a)  ELDs  will  not  record  enough  infor‐
mation automatically; (b) the rule fails to protect drivers suf‐
ficiently from harassment; (c) the rule’s benefits will not out‐
weigh its costs; (d) the rule fails to protect the confidentiality 
of personal data collected by ELDs; and (e) the rule violates 
the  Fourth  Amendment’s  prohibition  against  unreasonable 
searches and seizures. 
      A. “Automatically” 
    Petitioners  first  argue  that  ELDs  must  be  entirely  auto‐
matic to comply with Congress’s mandate. The statute directs 
the agency to issue regulations requiring an electronic moni‐
toring device that “is capable of recording a driver’s hours of 
service  and  duty  status  accurately  and  automatically.”  49 
U.S.C. § 31137(f)(1)(A). Petitioners argue that “automatically” 
means  entirely  automatic;  no  human  involvement  is  permit‐
ted. They contend the device must be capable of automatically 
recording when a driver changes between the four statuses: 
driving; on duty, not driving; sleeper berth; and off duty. Pe‐
titioners  also  argue  that  if  drivers  must  manually  enter  any 
information  into  the  ELDs,  this  will  enable  falsification  and 
defeat the purpose of the statute. For instance, the ELDs pre‐
scribed in the rule cannot automatically capture on‐duty, non‐
driving work, such as loading a truck. If a driver must manu‐
ally input this status, she could falsify the record.  
    It is unclear what devices petitioners envision, and they do 
not say. Such a device would need to monitor quite a few var‐
iations in human activity. If the device must function entirely 
automatically, how should it record a driver’s change from “off 
No. 15‐3756                                                            11

duty” to “on‐duty, not driving”? According to petitioners, a 
driver  may  not  clock‐in  manually;  that  would  not  be  auto‐
matic. Or what if a driver is in the sleeper berth, but perform‐
ing on‐duty, non‐driving work, such as reviewing a bill of lad‐
ing? What type of device could tell the difference without any 
manual input?  
    Two  possibilities  are  constant  video  surveillance  or  per‐
haps some form of bio‐monitoring device.2 But naming these 
possibilities  shows  why  petitioners  did  not  mention  them: 
they  would  be  breathtakingly  invasive.  Whether  we  review 
the agency’s interpretation of “automatically” under Chevron 
or Skidmore, we are confident that Congress did not intend to 
require such invasive devices when it used the word “auto‐
matically.”  See  Chevron,  U.S.A.,  Inc.  v.  Natural  Resources  De‐
fense  Council,  Inc.,  467  U.S.  837  (1984)  (deferring  to  agency’s 
reasonable  interpretation  of  ambiguous  statute);  Skidmore  v. 
Swift & Co., 323 U.S. 134 (1944) (deferring to agency’s statutory 
interpretation to extent it is persuasive). 
    First, petitioners read the single word “automatically” in 
isolation, ignoring the rest of the statute. This runs contrary to 
the  Supreme  Court’s  repeated  instruction  to  “construe  stat‐
utes, not isolated provisions.” King v. Burwell, 576 U.S. —, —, 
135 S. Ct. 2480, 2489 (2015), citing Graham County Soil and Wa‐
ter Conservation Dist. v. United States ex rel. Wilson, 559 U.S. 280, 
290 (2010). We interpret statutes “as a symmetrical and coher‐
ent regulatory scheme,” Gustafson v. Alloyd Co., 513 U.S. 561, 
                                                 
2 By way of illustration, NASA has experimented with devices to monitor 

astronauts’ sleep patterns. See, e.g., NASA, Wearable System for Sleep Mon‐
itoring  in  Microgravity  (Wearable  Monitoring),  July  14,  2016, 
http://www.nasa.gov/mission_pages/station/research/exper‐
ments/1279.html.  
12                                                        No. 15‐3756 

569 (1995), and “fit, if possible, all parts into an harmonious 
whole,” Federal Trade Comm’n v. Mandel Brothers, Inc., 359 U.S. 
385,  389  (1959). Here,  other  parts  of  the  statute  provide  im‐
portant context for the “automatic” requirement. For instance, 
the statute also directs the agency to ensure that ELDs will not 
be used to harass drivers, 49 U.S.C. § 31137(a)(2), and to con‐
sider  drivers’  privacy,  §  31137(d)(2).  These  provisions  show 
that  Congress  meant  for  the  agency  to  balance  competing 
goals. The agency understood this and balanced the compet‐
ing directives in a reasonable manner.  
    Second,  petitioners’  interpretation  of  “automatically”  is 
belied by prior use of the word in precisely this context. When 
Congress was drafting the 2012 Act, it was aware of the EOBR 
rule  this  court  vacated  in  2011.  See  S. Rep.  No.  112‐238  at  4 
(2012)  (discussing  EOBRs).  The  2012  statutory  mandate  for 
ELDs  in  49  U.S.C.  §  31137  used  the  same  language  that  de‐
scribed EOBRs in the previous agency rule: devices “capable 
of recording a driver’s hours of service and duty status accu‐
rately and automatically.” 49 C.F.R. § 395.2 (2010). If Congress 
had intended a very different sort of device—such as a bio‐
monitor—it would have given some indication. Instead, Con‐
gress  used  the  same  phrase,  strongly  implying  that  it  in‐
tended a device with similar capabilities and limitations.  
   Third, under petitioners’ reading of the statute, Congress 
hid  a  sweeping  change—all‐encompassing  surveillance  of 
commercial drivers—in the interpretation of the word “auto‐
matically.”  We  are  confident  that  Congress  did  not  intend 
that. In construing arguably ambiguous statutory terms, it is 
usually prudent to assume that Congress does not “alter the 
fundamental details of a regulatory scheme in vague terms or 
ancillary  provisions.”  Whitman  v.  American  Trucking  Ass’ns, 
No. 15‐3756                                                      13

531 U.S. 457, 468 (2001). More colloquially, Congress does not 
“hide elephants in mouseholes.” Id. We do not interpret “au‐
tomatically”  to  require  constant  video  surveillance  or  bio‐
monitors. The ELDs prescribed by the agency function “auto‐
matically” within the meaning of § 31137. 
   B. Driver “Harassment” 
    Petitioners’ second argument takes the tack opposite from 
the first: the final rule should be vacated because it does not 
protect drivers sufficiently from harassment. As noted, we va‐
cated the 2011 rule because the agency failed to consider the 
statutory mandate to “ensure that the devices are not used to 
harass vehicle operators.” OOIDA I, 656 F.3d at 582, citing 49 
U.S.C. § 31137(a).  
    After our earlier decision, the agency sought input to de‐
termine how ELDs might be used to harass drivers. 76 Fed. 
Reg. 20,611 (Apr. 13, 2011). In 2012, the agency conducted two 
public  listening  sessions,  with  options  for  online  participa‐
tion. See Final ELD Rule, 80 Fed. Reg. at 78,320. It also con‐
ducted a survey of drivers and motor carriers regarding the 
potential  for  ELD‐related  harassment.  Id.  at  78,298.  The 
agency received substantial feedback from drivers, motor car‐
riers,  and  trade  associations.  It  incorporated  some  of  these 
suggestions into its final rule, including several suggestions 
from petitioner OOIDA. Id. at 78,321. 
    For  purposes  of  this  rule,  the  agency  ultimately  defined 
harassment as “an action by a motor carrier toward a driver 
… involving the use of information available to the motor car‐
rier through an ELD … that the motor carrier knew, or should 
have known, would result in the driver violating § 392.3 [pro‐
hibiting  driving  when  abilities  may  be  impaired  by  fatigue, 
14                                                      No. 15‐3756 

illness,  or  “any  other  cause”]  or  part  395  [hours  of  service 
rules].” 49 C.F.R. § 390.36(a). In other words, ELD‐related har‐
assment  can  take  two  forms:  when  a  motor  carrier  uses  an 
ELD to encourage a driver to drive (1) when the driver’s abil‐
ity  is  somehow  impaired;  or  (2) in  violation  of  the  hours  of 
service rules. 
   Petitioners contend this definition is too narrow. They ar‐
gue  that  by  linking  harassment  to  driver  impairment  and 
hours of service, the rule protects drivers from only a “very 
limited subset” of possible harassment. Similar to their argu‐
ment  about  “automatically,”  petitioners  claim  that  since  the 
term  “harassment”  is  unqualified  in  the  statute,  it  must  in‐
clude every possible form of harassment. 
    On this issue the agency’s interpretation of “harassment” 
is entitled to deference under Chevron, U.S.A., Inc. v. Natural 
Resources  Defense  Council,  Inc.,  467  U.S.  837  (1984).  Under 
Chevron’s two‐part test, we first ask if, using the “traditional 
tools of statutory construction,” Congress has “directly spo‐
ken to the precise question at issue.” Id. at 842, 843 n.9. If not, 
we  proceed  to  Chevron’s  second  step  and  ask  whether  the 
agency’s interpretation was “based on a permissible construc‐
tion of the statute.” Id. at 843.  
    Here,  Congress  has  not  “directly  spoken”  to  the  precise 
meaning and scope of the “harassment” mandate. As we said 
in 2011, the term harassment is “undefined in the statute and 
thus require[s] some amplification.” OOIDA I, 656 F.3d at 588. 
Since Congress did not fill in the precise content, we assume 
that  the  “statute’s  ambiguity  constitutes  an  implicit  delega‐
tion from Congress to the agency to fill in the statutory gaps.” 
King v. Burwell, 576 U.S. at —, 135 S. Ct. at 2488, quoting FDA 
v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 159 (2000). 
No. 15‐3756                                                          15

At Chevron’s second step, the agency’s interpretation is reason‐
able. 
    Like the statute itself, the agency linked the definition of 
harassment to the use of ELDs. The agency explained that it 
intentionally tied the definition of harassment to specific reg‐
ulatory violations to provide “objective criteria” for managing 
harassment  allegations.  Final  ELD  Rule,  80  Fed.  Reg.  at 
78,326.  The  agency  claims  this  will  help  its  administrators, 
who are located throughout the country, address harassment 
complaints in a consistent and timely manner. Id. 
    The agency also bolstered its harassment definition in re‐
sponse to specific concerns raised by drivers during the no‐
tice‐and‐comment process. For instance, a number of drivers 
expressed concern that motor carriers would use ELDs to in‐
terrupt  their  sleep.  Id.  at  78,323,  78,326.  In  response,  the 
agency required ELDs to include a mute function or volume 
control.  49  C.F.R.  Pt.  395,  Subpt.  B,  App.  A  4.7.1(a).  Drivers 
also expressed concern that carriers might pressure them to 
alter their ELD records. Final ELD Rule, 80 Fed. Reg. at 78,320, 
78,323, 78,325. In response, the agency required that ELDs be 
made tamper‐resistant, and the devices must retain a copy of 
their original records even if edited. Id. at 78,303. In addition, 
the  agency  adopted  two  specific  proposals  from  petitioner 
OOIDA:  it  is  expressly  unlawful  for  motor  carriers  to  use 
ELDs to harass drivers, and the agency established a process 
for drivers to file harassment complaints. Id. at 78,321.  
    The  rule  complies with the statutory mandate  to  protect 
drivers from harassment. The agency sought input from vari‐
ous  stakeholders,  considered  logistical  and  administrability 
factors,  and  addressed  specific  concerns  raised  during  out‐
16                                                      No. 15‐3756 

reach sessions. In OOIDA I, we said that the definition of har‐
assment needed elaboration. The agency has provided it in a 
reasonable way. 
    Moreover,  petitioners  have  not  identified  an  instance  of 
harassment  that  the  agency’s  definition  will  leave  unpro‐
tected.  The  one  example  that  petitioners  offer  is  based  on  a 
mistake.  They  argue  that  a  motor  carrier  might  pressure  a 
driver to continue driving during dangerous weather condi‐
tions. Since this does not violate the hours of service rules, pe‐
titioners reason, it would not be considered “harassment” un‐
der  the  rule’s  definition.  That  is  incorrect.  This  situation 
would fall under the other portion of the agency’s definition, 
which  covers  situations  where  a  motor  carrier  pressures  a 
driver to drive when her ability is impaired for any reason. 49 
C.F.R.  §  392.3  (noting  that  motor  carrier  may  not  require  a 
driver  to  operate  a  commercial  vehicle  “while  the  driver’s 
ability or alertness is so impaired, or so likely to become im‐
paired, through fatigue, illness or any other cause, as to make it 
unsafe for him/her to begin or continue to operate the com‐
mercial motor vehicle”) (emphasis added). The agency’s defi‐
nition  of  harassment  thus  reaches  petitioners’  hypothetical. 
And  even  if  some  forms  of  potential  harassment  might  fall 
outside the agency’s definition, that would not render its def‐
inition unreasonable. 
      C. Cost‐Benefit Analysis 
    Petitioners next challenge the agency’s analysis of the costs 
and benefits of the ELD rule. They argue that the agency’s cal‐
culation  of  the  benefits  is  flawed  because  (1)  ELDs  will  not 
improve hours of service compliance because they are not en‐
tirely automatic; and (2) the studies indicating otherwise are 
unreliable. We also reject this challenge. The agency was not 
No. 15‐3756                                                           17

required to conduct a cost‐benefit analysis for this particular 
rule.  Even  if  it  had  been  required  to  do  so,  its  studies  were 
sufficient.  
    Requiring  ELDs  was  not  left  to  the  discretion  of  the 
agency;  Congress  mandated  it.  In  the  2012  legislation,  Con‐
gress  did  not  instruct  the Agency  to  consider  requiring  elec‐
tronic monitoring, as it had in the Interstate Commerce Com‐
mission Termination Act of 1995. See Pub. L. 104‐88 § 408, set 
out as note under 49 U.S.C. § 31136 (1996 Supp.). In 2012, Con‐
gress  simply  ordered  the  agency  to  require  ELDs.  Section 
31137(a) states that the Secretary “shall prescribe regulations 
…  requiring”  commercial  motor  vehicles  to  be  “equipped 
with  an  electronic  logging  device.”  Congress  instructed  the 
agency to consider certain other factors such as the potential 
for  harassment,  § 31137(a)(2);  the  potential  to  reduce  paper 
documents,  § 31137(d)(1);  driver  privacy,  § 31137(d)(2);  and 
the confidentiality of personal data, § 31137(e). Congress did 
not condition issuance of the rule on a cost‐benefit analysis.  
     Petitioners claim that consideration of the costs and bene‐
fits  of  the  §  31137  ELD  mandate  is  required  under  §  31136. 
That is not correct. While § 31136 requires the agency to con‐
sider costs and benefits when promulgating minimum safety 
standards  for  commercial  motor  vehicles,  § 31136(c)(2)(A), 
that  requirement  is  expressly  limited  to  regulations  “under 
this section.” § 31136(c)(2). It does not apply to § 31137, which 
contains the ELD mandate.  
    Section  31136  provides  additional  evidence  that  the 
agency was not required to perform a cost‐benefit analysis or 
to ensure that benefits would exceed costs when implement‐
ing the ELD mandate. Congress knows how to require rule‐
makers  to  follow  cost‐benefit  analyses  when  it  wants,  as 
18                                                       No. 15‐3756 

§ 31136 shows. See, e.g., Whitman v. American Trucking Ass’ns, 
531 U.S. 457, 467 (2001) (EPA not permitted to consider costs 
when setting ambient air  quality  standards,  in  part because 
authority to consider cost had “elsewhere, and so often, been 
expressly granted” in Clean Air Act, but was not granted for 
standards in question). Even if the agency had done no cost‐
benefit analysis here, that would not invalidate the rule. 
    In any event, the agency’s studies here were sufficient to 
justify the rule. In the Regulatory Impact Analysis, the agency 
relied on two studies. The first examined five motor carriers 
that had implemented electronic monitoring in their fleets for 
at least one year. This resulted in data on 8,545 roadside in‐
spections of 5,792 commercial motor vehicles. Naturally, this 
sample  size  was  relatively  small  because  the  ELD  mandate 
had  not  yet  been  implemented  at  the  national  level.  The 
agency supplemented this study with its Roadside Interven‐
tion Model. 
    The Roadside Intervention Model estimated the reduction 
in crashes that would result from a decrease in regulatory vi‐
olations. To do this, the agency correlated the type and length 
of driving violations to crash risk. See U.S. Dep’t Trans., Reg‐
ulatory Impact Analysis §§ 2.5.4; 4.2–4.2.4 (Nov. 2015). Using 
data from January 2005 to September 2009, which involved 9.7 
million roadside interventions, the agency estimated that the 
ELD  mandate  would  result  each  year  in  26  lives  saved,  562 
injuries  avoided,  and  1,844  crashes  avoided.  Id.,  Executive 
Summary at vi, Table 4. While petitioners urge us to second‐
guess  the  agency’s  statistical  judgment  calls,  we  find  that  it 
exercised its expertise reasonably. See Public Citizen v. Federal 
Motor  Carrier  Safety  Admin.,  374  F.3d  1209,  1221  (D.C.  Cir. 
2004)  (“The  agency’s  job  is  to  exercise  its  expertise  to  make 
No. 15‐3756                                                              19

tough choices about which of the competing estimates is most 
plausible, and to hazard a guess as to which is correct, even if 
the lack of a ‘significant market for such [electronic logging] 
devices’ means that the estimate will be imprecise.”).3 
     D. Confidentiality of ELD Information  
    Section 31137(e) requires the agency to provide safeguards 
to preserve the confidentiality of the data collected by ELDs. 
Petitioners  argue  that  the  agency  has  failed  to  do  so.  They 
claim that this situation parallels OOIDA I, where the agency 
simply failed to consider a factor mandated by statute (in that 
case,  driver  harassment)  beyond  “a  single  conclusory  sen‐
tence in the final rulemaking.” OOIDA I, 656 F.3d at 588. Here, 
however, the agency provided  a sufficient response  by con‐
sidering confidentiality in several respects. 
    First, as a general matter, the agency will not maintain the 
ELD  data  itself.  Instead,  drivers  and  motor  carriers  are  re‐
sponsible  for  maintaining  and  storing  the  information.  49 
C.F.R.  § 395.24(d);  § 395.22(i)(1). The final rule also  requires 
motor carriers to “retain a driver’s ELD records so as to pro‐
tect a driver’s privacy in a manner consistent with sound busi‐
ness practices.” § 395.22(i)(2).  


                                                 
3 Even if petitioners were correct that the agency needed to conduct a cost‐

benefit analysis and that the agency’s studies were inadequate, the bene‐
fits of ELDs would still outweigh the costs. Petitioners do not challenge 
the accuracy of the agency’s estimate of total paperwork savings from the 
ELD mandate, nor do they challenge the agency’s estimate of total costs of 
the mandate. Even apart from the benefits of accidents prevented, the es‐
timated paperwork savings alone outweigh the costs of the ELD mandate. 
See U.S. Dep’t Trans., Regulatory Impact Analysis, Executive Summary at 
v (Nov. 2015). 
20                                                         No. 15‐3756 

    Second, the agency noted that existing regulations “gov‐
ern the release of private information, including requests for 
purposes of civil litigation.” Final ELD Rule, 80 Fed. Reg. at 
78,322,  citing  49  C.F.R.  Pts.  7  and  9.  The  agency  also  high‐
lighted  broader  federal  privacy  laws  that  will  govern  ELD 
data. Id.; see also Privacy Act, 5 U.S.C. § 552a (regulating the 
maintenance and use of agency records maintained on indi‐
viduals). In this way, the agency showed that it considered the 
existing  backdrop  of  confidentiality  protections  before  issu‐
ing new rules.  
    Third, the agency said it will redact personal information 
before  releasing  confidential  ELD‐related  data:  “To  protect 
data of a personal nature unrelated to business operations, the 
Agency would redact such information included as part of the 
administrative record before a document was made available 
in the public docket.” Final ELD Rule, 80 Fed. Reg. at 78,322. 
    The agency’s treatment of the confidentiality requirement 
is sufficient. It is a far cry from the prior lack of treatment of 
the harassment mandate in OOIDA I. While petitioners may 
have  liked  additional  protections,  the  agency’s  treatment  of 
the  confidentiality  requirement  was  not  arbitrary  or  capri‐
cious.  
      E. The Fourth Amendment 
    Petitioners claim that the ELD mandate is an unconstitu‐
tional “search” and “seizure.” They also argue that the rule 
does  not  fall  within  the  Fourth  Amendment’s  exception  for 
“pervasively regulated industries.” Petitioners’ arguments are 
unpersuasive. We need not resolve whether the ELD mandate 
constitutes  a  search  or  a  seizure.  Even  if  it  did,  it  would  be 
No. 15‐3756                                                      21

reasonable under the Fourth Amendment exception for per‐
vasively regulated industries.  
    The Fourth Amendment provides: “The right of the peo‐
ple to be secure in their persons, houses, papers, and effects, 
against unreasonable searches and seizures, shall not be vio‐
lated, and no Warrants shall issue, but upon probable cause.” 
As a general rule warrantless searches are “per se unreasona‐
ble under the Fourth Amendment—subject only to a few spe‐
cifically established and well‐delineated exceptions.” Arizona 
v. Gant, 556 U.S. 332, 338 (2009), citing Katz v. United States, 389 
U.S.  347,  357  (1967).  This  protection  applies  to  commercial 
property as well as to homes. Marshall v. Barlow’s, Inc., 436 U.S. 
307, 312 (1978).  
    One  established  exception  is  for  administrative  inspec‐
tions  of  “pervasively  regulated  industries.”  In  these  indus‐
tries,  reasonable  expectations  of  privacy  are  diminished  be‐
cause an individual who “embarks upon such a business … 
has voluntarily chosen to subject himself to a full arsenal of 
governmental  regulation.”  Id.  at  313.  In  such  industries, 
Fourth  Amendment  protections  do  not  disappear  entirely. 
Administrative  inspections  must  still  be  reasonable.  See 
Brigham City v. Stuart, 547 U.S. 398, 403 (2006) (“[T]he ultimate 
touchstone of the Fourth Amendment is ‘reasonableness.’”). 
    To be eligible for the exception, administrative inspections 
in  pervasively  regulated  industries  must  meet  a  three‐part 
reasonableness  test:  (1)  the  regulatory  scheme  must  be  in‐
formed by a substantial government interest; (2) the warrant‐
less  inspections  must be  necessary  to  further  the  regulatory 
scheme; and (3) the inspection program must provide a con‐
stitutionally  adequate  substitute  for  a  warrant.  New  York  v. 
Burger, 482 U.S. 691, 702‐03 (1987). Our Fourth Amendment 
22                                                      No. 15‐3756 

analysis of the ELD mandate requires two steps. First, we hold 
that commercial trucking is a pervasively regulated industry. 
We then explain why the ELD mandate is a “reasonable” ad‐
ministrative  inspection  within  the  meaning  of  the  Fourth 
Amendment. 
       1. Pervasively Regulated Industries 
    At least six other circuits have concluded that the industry 
is pervasively regulated for purposes of the Fourth Amend‐
ment. See United States v. Delgado, 545 F.3d 1195, 1201‐02 (9th 
Cir. 2008) (collecting cases). We agree. 
    The Supreme Court first examined the pervasively regu‐
lated industry exception in Colonnade Catering Corp. v. United 
States, 397 U.S. 72 (1970), and returned to it most recently in 
City of Los Angeles v. Patel, 576 U.S. —, —, 135 S. Ct. 2443, 2454–
57 (2015). The Court has recognized four industries that fall 
within  this  exception:  the  sale  of  liquor,  Colonnade  Catering 
Corp.,  397  U.S.  at  72;  dealing  in  firearms,  United  States  v. 
Biswell, 406 U.S. 311 (1972); mining, Donovan v. Dewey, 452 U.S. 
594 (1981); and automobile junkyards, New York v. Burger, 482 
U.S. 691 (1987). The Court has also held that two industries 
are not pervasively regulated. Barlow’s, Inc., 436 U.S. at 313–14 
(rejecting argument that “all businesses involved in interstate 
commerce”  are  pervasively  regulated);  Patel,  576  U.S.  at  —, 
135 S. Ct. at 2454–56 (hotels are not pervasively regulated). 
     The Court has relied on three primary factors to determine 
if a particular industry is pervasively regulated: (1) the history 
of  regulation  in  that  industry;  (2)  the  comprehensiveness  of 
the regulations; and most recently (3) any inherent danger in 
the industry. We consider these factors in turn. 
No. 15‐3756                                                      23

    “History is relevant when determining whether an indus‐
try is closely regulated.” Patel, 576 U.S. at —, 135 S. Ct. at 2455; 
see also Barlow’s, Inc., 436 U.S. at 313 (firearms industry had 
“such a history  of government oversight that  no reasonable 
expectation  of  privacy  …  could  exist”).  Regulation  of  com‐
mercial trucking has deep historical roots. See supra, Part I‐A. 
The  federal  government  has  regulated  the  industry  since 
1935, and individual states imposed regulations even earlier.  
     In addition to the history of general regulation, hours of 
service rules have been in place since 1935. As the Supreme 
Court noted in Patel, a history of regulation that is unrelated 
to  the  administrative  inspection  would  carry  less  force.  See 
Patel, 576 U.S. at —, 135 S. Ct. at 2455 (noting that historical 
regulations requiring inns to provide accommodations to all 
paying  guests  were  unrelated  to  contemporary  question  of 
warrantless inspections of hotel guest registries). Commercial 
trucking has a long history of not only general regulation, but 
also rules governing the length  of time drivers may stay on 
the road. See Federal Motor Carrier Act of 1935, Pub. L. No. 
255, § 201, 49 Stat. 543. The ELD mandate updates those rule 
to  capture  essentially  the  same  information  while  reducing 
opportunities  for  falsification  or  human  error.  This  factor 
weighs  in  favor  of  treating  commercial  trucking  as  perva‐
sively regulated. 
    The Supreme Court also considers the comprehensiveness 
of regulation in an industry. See, e.g., Burger, 482 U.S. at 705 
n.16 (“[T]he proper focus is on whether the ‘regulatory pres‐
ence is sufficiently comprehensive and defined that the owner 
of  commercial  property  cannot  help  but  be  aware  that  his 
property  will  be  subject  to  periodic  inspections  undertaken 
for specific purposes.’”), quoting Dewey, 452 U.S. at 600. The 
24                                                       No. 15‐3756 

comprehensiveness of trucking regulation also helps to estab‐
lish that industry participants have a diminished expectation 
of privacy.  
    The  commercial  trucking  industry  is  regulated  exten‐
sively.  Federal  regulations  govern  a  host  of  issues  ranging 
from driver qualifications, procedures for driver disqualifica‐
tion, inspection of vehicles, vehicle parts, reporting accidents, 
and repair and maintenance, to transportation of hazardous 
materials, minimum levels of financial responsibility for mo‐
tor  carriers,  and  more.  See  49  C.F.R.  §§  100–399.  States  also 
impose significant regulations on commercial motor vehicles. 
See, e.g., 92 Ill. Adm. Code § 340‐97; 140 Ind. Admin. Code 
§ 7‐3; Wis. Adm. Code Trans. § 177. This factor also weighs in 
favor of considering the commercial trucking industry to be 
pervasively regulated.  
    Finally,  the  Supreme  Court  signaled  in  Patel  that  courts 
should  consider  whether  the  industry  is  inherently  danger‐
ous. See Patel, 576 U.S. at —, 135 S. Ct. at 2454 (distinguishing 
hotels from pervasively regulated industries because “noth‐
ing inherent in the operation of hotels poses a clear and sig‐
nificant risk to the public welfare”). This factor also supports 
treating commercial trucking as pervasively regulated.  
    Congress  has  long  recognized  commercial  trucking  as  a 
dangerous industry. Danger to the public has lain at the center 
of the hours of service rules since 1935. See, e.g., 79 Cong. Rec. 
12,212  (1935)  (statement  of  Rep.  Monaghan)  (coining  term 
“truckathon” to describe the “brutal, inhumane, and danger‐
ous practice whereby drivers of busses and trucks are com‐
pelled to work 18 to 20 hours a day, to the detriment of their 
own health and the danger of the public who travel the high‐
ways of our country”).  
No. 15‐3756                                                        25

     Such dangers led us to reject a Fourth Amendment chal‐
lenge to random drug tests for drivers of city‐owned trucks in 
Krieg v. Seybold, 481 F.3d 512 (7th Cir. 2007). We determined 
that operating “large vehicles and equipment” was a “safety‐
sensitive job,” id. at 518, noting that the job was “fraught with 
such risks of injury to others that even a momentary lapse of 
attention [could] have disastrous consequences.” Id., quoting 
Skinner  v.  Railway  Labor  Executives’  Ass’n,  489  U.S.  602,  628 
(1989). The agency’s estimate regarding the public safety ben‐
efits  of  ELDs  indicates  the  dangerousness  of  the  industry: 
ELDs are estimated to save 26 lives, prevent 562 injuries, and 
avoid 1,844 vehicles crashes per year. U.S. Dep’t Trans., Reg‐
ulatory  Impact  Analysis,  Executive  Summary  at  vi,  Table  4 
(Nov. 2015). All of these factors thus weigh in favor of treating 
commercial trucking as a dangerous industry. For purposes 
of  the  Fourth  Amendment,  commercial  trucking  is  a  perva‐
sively regulated industry.  
       2. Reasonableness of the ELD Mandate 
    The ELD mandate must still pass a three‐part reasonable‐
ness  test:  (1)  the  regulatory  scheme  must  be  informed  by  a 
substantial  government  interest;  (2)  the  warrantless  inspec‐
tions must be necessary to further the regulatory scheme; and 
(3)  the  inspection  program  must  provide  a  constitutionally 
adequate substitute for a warrant.  
    We have already addressed the first element. The public 
safety concerns inherent in commercial trucking give the gov‐
ernment a substantial interest.  
    The ELD mandate also meets the second element. ELD rec‐
ords and administrative inspection of them are necessary to 
further the government’s regulatory scheme. As noted above, 
26                                                       No. 15‐3756 

falsification and errors in the traditional paper records are a 
widespread problem. See supra, Part I‐A; 65 Fed. Reg. 25,540, 
25,558 (May 2, 2000). During the agency’s listening sessions, 
drivers said that motor carriers sometimes pressure them to 
alter  their  paper  records.  Final  ELD  Rule,  80  Fed.  Reg.  at 
78,320,  78,323,  78,325.  Automatic  recording  and  warrantless 
inspection of those records offer a reasonable method to com‐
bat this problem. ELDs should not only help discover hours 
of service violations but also deter such violations.  
    Warrantless inspection of hours of service records at road‐
side inspections and during audits is not new. Such reviews 
of the paper records have long been central to enforcement of 
the hours of service. See 49 C.F.R. § 395.8(k)(2) (2014). Since 
the search occurs when law enforcement reviews the hours of 
service data—not during the driver’s collection and storage of 
the data—ELDs do not create a search regimen substantially 
different from what has occurred with the paper records for 
generations of drivers. Making the records more reliable does 
not  affect  the  reasonableness  of  the  resulting  searches.  It  is 
also a reasonable way to achieve the regulatory goals.  
    The  ELD  mandate  meets  the  third  element  because  the 
agency provides a constitutionally adequate substitute for a 
warrant. To meet this third requirement, the inspection must 
(1)  advise  the  owner  of  the  commercial  property  that  the 
search is made pursuant to the law and has a properly defined 
scope, and (2) must limit the discretion of the inspecting offic‐
ers. Burger, 482 U.S. at 703. The ELD mandate does both. 
   First,  49  C.F.R.  §  395.24(d)  and  §  395.22(j)  advise  drivers 
and motor carriers that authorized safety officials may search 
ELD data pursuant to law. The rules also limit the scope of the 
inspections  to  ELD  records.  Id.;  see  also  Final  ELD  Rule,  80 
No. 15‐3756                                                              27

Fed. Reg. at 78,296–97. In addition, the data recorded by ELDs 
are  intentionally  limited,  restricting  the  scope  of  the  infor‐
mation available to law enforcement. Id. at 78,322–23.  
    Next, the discretion of inspecting officers is limited in two 
important ways. First, the ELD mandate authorizes officers to 
inspect only ELD data; it does not provide discretion to search 
a  vehicle  more  broadly.  Second,  §  31137(e)(3)  requires  the 
agency  to  take  steps  to  ensure  that  law  enforcement  uses 
ELDs  only  to  enforce  compliance  with  the  hours  of  service 
rules. The agency acknowledged this during rulemaking, Fi‐
nal ELD Rule, 80 Fed. Reg. at 78,322, and the agency issued a 
memorandum limiting the use of ELD records to enforcement 
of the hours of service requirements. Memorandum from Wil‐
liam A. Quade, Assoc. Adm’r for Enforcement, Federal Motor 
Carrier Admin. (Dec. 4, 2015).4 Taken together, these protec‐
tions create a constitutionally adequate substitute for a war‐
rant  in  the  commercial  trucking  industry.  Because  the 
agency’s promulgation of the ELD mandate passes the three‐
part test of Burger, it is reasonable within the meaning of the 
Fourth Amendment.  
    Accordingly,  the  Federal  Motor  Carrier  Safety  Admin‐
istration’s final ELD rule codified at 49 C.F.R. Pts. 385, 386, 390, 

                                                 
4 We take judicial notice of the memorandum under Fed. R. Evid. 201. See 

Fornalik v. Perryman, 223 F.3d 523, 529 (7th Cir. 2000); United States v. Ea‐
gleboy, 200 F.3d 1137, 1140 (8th Cir. 1999). Petitioners had an opportunity 
to file supplemental briefing regarding this document. The memorandum 
did not need to be issued by notice‐and‐comment rulemaking. While the 
statute elsewhere requires the Secretary to proceed by regulation, see 49 
U.S.C. § 31137(a), the provision in question here requires only that the Sec‐
retary “institute appropriate measures.” § 31337(e)(3). The memorandum 
meets that requirement. 
28                                                 No. 15‐3756 

and 395 is not arbitrary or capricious, nor does it violate the 
Fourth Amendment. The petition for review is DENIED.